SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52763 CHINA PHARMACEUTICALS, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2638087 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 24th Floor, Building A, Zhengxin Mansion No.5 of 1st Gaoxin Rd, Hi-Tech Development Zone Xi’an City, People’s Republic of China 710075 (Address of principal executive offices) (86) 29-8406-7215 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes o No x 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:75,237,972 shares of common stock, $0.001 par value, were outstanding as of August 17, 2012. 2 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 29 3 Item 1. Financial Statements CHINA PHARMACEUTICAL INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2012 and DECEMBER 31, 2011 Notes 2012 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents 2 $ $ Accounts receivable, net of doubtful accounts of $1,322,246 and $897,765 at June 30, 2012 and December 31, 2011, respectively 2 Inventory 2 Deposits and other receivables Income tax receivable Deferred tax asset 9 - Total current assets NONCURRENT ASSETS Prepayment for patents 3 Property and equipment, net 2 Construction in progress 4 Intangible assets 2 Deferred tax asset 9 - Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities and other payables 5 Value-added and other tax payable Due a shareholder 6 Total current liabilities CONTINGENCIES AND COMMITMENT STOCKHOLDERS' EQUITY Common stock, par value, $0.001 per share; 150,000,000 shares authorized, 75,237,972 shares issued and outstanding Paid in capital Statutory reserve 12 Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 4 CHINA PHARMACEUTICAL INC. CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE INCOME (LOSS) FOR THE SIX MONTHS ENDED JUNE 30, 2012 and 2011 (UNAUDITED) Six months ended June 30 Three months ended June 30 Net sales $ Cost of goods sold Gross profit Operating expenses Selling,general and administrative expenses (Recovery) / reserve of bad debt allowance ) ) Total operating expenses (Loss) income from operations ) ) ) Non-operating income (expenses) Interest income Financial expense ) ) ) (1
